United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-4
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 29, 2010 appellant filed a timely appeal from a September 17, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) that denied his request for
reconsideration because it was untimely filed and did not establish clear evidence of error. As
there is no merit decision within one year of the filing of this appeal, the Board lacks jurisdiction
to review the merits of appellant’s claim.1 Pursuant to the Federal Employees’ Compensation
Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

20 C.F.R. § 501.2(c).

2

5 U.S.C. §§ 8101-8193.

On appeal, appellant asserts that OWCP erred in denying his claim because the
employing establishment acknowledged that the offered position on which the termination was
based was not a valid offer.
FACTUAL HISTORY
On July 16, 2002 appellant, then a 53-year-old letter carrier, filed an occupational disease
claim alleging that the physical requirements of his work duties caused low back pain. He
stopped work on June 12, 2002 and on November 1, 2002 OWCP accepted that he sustained
herniated discs at L2-3, L3-4 and L4-5. Appellant was placed on the periodic compensation
rolls. On April 8, 2003 Dr. David H. McCord, a Board-certified orthopedic surgeon, performed
fusion and decompression of the lumbar spine. Appellant retired on August 1, 2003. In a July 3,
2003 report, Dr. McCord advised that appellant could return to limited duty on July 4, 2003.3
On August 1, 2003 the employing establishment offered appellant a modified position
that he rejected. The position was amended on August 20, 2003 and he accepted the job offer on
September 1, 2003. By letter dated September 11, 2003, the employing establishment notified
OWCP that appellant had not reported for work and that he had been approved for regular
retirement. It asked that OWCP determine the position’s suitability and that he be provided an
election form.
By letter dated September 23, 2003, OWCP advised appellant that the position offered
was suitable. Appellant was notified that if he failed to report to work or failed to demonstrate
that the failure was justified, pursuant to section 8106(c)(2) of FECA, his right to compensation
for wage loss or a schedule award would be terminated. He was given 30 days to respond. In
response appellant submitted medical evidence including a July 24, 2003 report, in which
Dr. Dwayne L. Clay, Board-certified in physiatry and pain medicine, advised that in accordance
with the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment4 (A.M.A., Guides) appellant had 17 percent impairment of each leg. In
an October 23, 2003 letter, OWCP informed him that his reasons for refusing the offered
position were not valid and he was given an additional 15 days to accept the offered position.
Appellant submitted additional medical evidence including an October 1, 2003 treatment note in
which Dr. Clay diagnosed lumbar radiculopathy, lumbar myofascial and facet pain and status
post lumbar decompressive surgery with triple level fusion. On December 4, 2003 Dr. Clay
stated, “It is my understanding at this point that [appellant] is not employable and he has retired
from civil service and therefore he is not able to return to work.”

3

Dr. McCord provided restrictions of no continuous bending, lifting or twisting, no work in an outstretched or
overhead position. He advised that lifting should be limited to 20 to 25 pounds and that appellant should stretch as
needed.
4

A.M.A., Guides (5th ed. 2001).

2

On November 4, 2003 the Office of Personnel Management (OPM) advised that
appellant’s annuity became effective on December 1, 2002 and that he was not in pay status. By
letter dated December 31, 2003, OWCP informed OPM that since he had elected to receive OPM
retirement benefits, his FECA compensation was terminated effective December 27, 2003.5
By decision dated December 31, 2003, OWCP terminated appellant’s compensation
benefits, effective December 27, 2003, on the grounds that he refused an offer of suitable work.
It noted that the employing establishment verified that the position remained available and noted
that retirement was not a valid reason for refusal of suitable employment.
On October 14, 2004 appellant filed a schedule award claim. He underwent a second
lumbar fusion and removal of hardware on January 28, 2005 and submitted a second schedule
award claim on October 11, 2006. By letter dated November 1, 2006, OWCP informed appellant
that he was not entitled to a schedule award as he failed to accept suitable employment. On
March 2, 2007 it accepted as employment-related corns and calluses to the fifth metatarsal of the
right foot.
On November 2, 2007 appellant through his union representative, requested
reconsideration of the December 31, 2003 decision, asserting that he had retired prior to the job
offer and that his physician had not released him to return to duty. He also argued that he was
entitled to a schedule award as Dr. Clay provided an impairment rating on July 24, 2003, prior to
the termination of benefits. Appellant submitted evidence previously of record, including
Dr. Clay’s July 24, 2003 report, the July 3, 2003 report from Dr. McCloud and the October 11,
2006 schedule award claim.
In a November 15, 2007 letter, OWCP again informed appellant that he was not entitled
to a schedule award. On July 3, 2008 it denied his reconsideration request on the grounds that it
was untimely filed and failed to establish clear evidence of error. In a July 9, 2008 letter, OWCP
again informed appellant that he was not entitled to a schedule award. On July 13, 2008
appellant requested reconsideration, asserting that since he had retired on August 1, 2003 the
position offered was not available to him as the employing establishment did not inform him that
he had been reinstated and could return to work. He submitted evidence previously of record
and undated correspondence from the employer regarding his retirement eligibility, stating that
his separation date was August 1, 2003. In a November 26, 2007 report, Dr. Steven Lako, a
podiatrist, advised that appellant had a partial drop foot deformity due to a lumbar condition and
had developed hammer toe contractures. On August 25, 2008 Dr. Joseph M. Brogdon, a Boardcertified neurologist, provided examination findings and diagnosed bilateral leg sensory changes
secondary to a combination of peripheral polyneuropathy caused by diabetes and
polyradiculopathy from arachnoiditis.
On September 2, 2009 appellant filed a third schedule award claim. In an undated letter,
received by OWCP on September 7, 2010, he requested reconsideration. Appellant submitted a
September 1, 2010 letter in which LaJuana D. Mercer, health and resource management
specialist with the employing establishment, advised that he should not have been offered a job
5

A copy of the election form is not found in the case record.

3

on August 20, 2003 as this was after the date of his retirement on August 1, 2003. Ms. Mercer
stated:
“Our [a]gency does not require an employee to return to work when retirement
election is OPM. Our [a]gency only pursues return-to-work efforts when an
employee retires under OPM and later opts to receive FECA benefits. Our
[a]gency has not received any notification that [appellant] has opted to switch to
FECA benefits.”
By decision dated September 17, 2010, OWCP denied appellant’s reconsideration request
on the grounds that it was untimely filed and that he failed to establish clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.6
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.7
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,8 if the
claimant’s application for review shows “clear evidence of error” on the part of OWCP. In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.10

6

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

7

Cresenciano Martinez, 51 ECAB 322 (2000).

8

20 C.F.R. § 10.607.

9

Alberta Dukes, 56 ECAB 247 (2005).

10

Robert G. Burns, 57 ECAB 657 (2006).

4

OWCP’s procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
ANALYSIS
The Board finds that as, more than one year had elapsed from the date of issuance of the
merit decision in this case on December 31, 2003, appellant’s request for reconsideration on
July 13, 2008, was untimely filed.13 Consequently, as appellant’s request was untimely, he must
submit evidence or argument that demonstrates clear evidence of error by OWCP.14 Following
his request for reconsideration, he submitted a September 1, 2010 letter in which the employing
establishment advised that he should not have been offered a job on August 20, 2003 as this was
after the date of his retirement on August 1, 2003. The letter noted that the employing
establishment does not require an employee to return to work after electing retirement with OPM
and that it only pursues return to work efforts when an employee seeks FECA benefits after
retiring.
The facts in this case indicate that on November 1, 2002 OWCP accepted that appellant
sustained employment-related herniated discs from L2 to L5. Appellant was placed on the
periodic compensation rolls and on August 20, 2003, the employing establishment offered him a
modified position that he accepted. He, however, did not return to work, stating that he had been
approved for retirement and employing establishment records show that he retired on
August 1, 2003.
While the Board has long held that electing to receive retirement is not a justifiable
reason to refuse an offer of suitable work,15 in this case the employing establishment notified
appellant by letter dated September 1, 2010 that the August 30, 2003 job offer should never have
been proffered since he had retired on August 1, 2003. OWCP’s procedures provide that, on the
receipt of the job offer, OWCP should proceed with a suitability determination.16 In this case,
the employer has acknowledged that it was error to offer the position. This acknowledgement
has a precise and explicit bearing on the merit issue in this case and is sufficient to raise a
11

James R. Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (January 2004).
12

Nancy Marcano, 50 ECAB 110 (1998).

13

Supra note 6.

14

20 C.F.R. § 10.607(b).

15

Roy E. Bankston, 38 ECAB 380 (1987).

16

Federal (FECA) Procedure Manual, supra note 11 Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4b (July 1997).

5

substantial question as to the correctness of OWCP’s December 31, 2003 decision because, but
for the job offer, OWCP would not have made a suitability determination. As the job offer is a
condition precedent to proceeding with a suitable work termination under section 8106 of FECA,
the Board finds that appellant established clear evidence of error. The Board also notes that the
record does not show that appellant was ever provided an election form.
Section 8106(c) of FECA will be narrowly construed as it serves as a penalty provision
that may bar an employee’s entitlement to compensation, including schedule award
compensation.17 The evidence submitted with appellant’s reconsideration request has a precise
and explicit bearing on the evidence of record. As such, the Board finds that the September 1,
2010 employing establishment letter raises a substantial question as to the correctness of
OWCP’s decision and therefore has sufficient probative value to shift the weight in favor of
appellant.
CONCLUSION
The Board finds that appellant has established clear evidence of error on the part of
OWCP. The case is remanded for consideration of the merits of the claim.

17

See S.G., Docket No. 08-1992 (issued September 22, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

